UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2550


In Re:   JERRY LYNN HIGH,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (2:89-cr-00025-SB-1)


Submitted:   February 28, 2013              Decided:   March 11, 2013


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jerry Lynn High, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry   Lynn    High     petitions   for   a    writ     of    mandamus,

alleging the district court has unduly delayed acting on his

motion to set aside the criminal judgment.                   He seeks an order

from this court directing the district court to act.                      Our review

of the district court’s docket reveals that the district court

denied the motion on February 25, 2013.                   Accordingly, because

the   district   court     decided    the   motion,    we    deny    the    mandamus

petition as moot.          We grant High leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented      in     the    materials

before   this    court   and   argument     would   not     aid   the     decisional

process.

                                                                  PETITION DENIED




                                        2